Citation Nr: 0903844	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  05-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of left comminuted talus fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk






INTRODUCTION

The veteran served on active duty from April 2000 to December 
2000 and in the Army National Guard on a period of active 
duty for training (ADT) from June 7, 2004 to August 21, 2004.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
dated April 2005 and May 2006.  The April 2005 decision 
granted service connection for residuals of a left comminuted 
talus fracture and assigned a 10 percent disability 
evaluation, effective July 2, 2004.  The May 2006 decision 
continued the rating.

The Board also notes that the May 2006 rating decision denied 
service connection for an unspecified back disability.  The 
veteran only perfected an appeal for the issue of an initial 
disability evaluation in excess of 10 percent for residuals 
of left comminuted talus fracture.  See 38 C.F.R. § 20.200.

In March 2007, the veteran submitted VA Form 21-4142, 
Authorization and Consent to Release Information, to the VA.  
This form appeared to raise a claim for service connection 
for a knee injury.  Since this issue has not been developed 
for appellate review, it is referred to the RO for 
appropriate action.


FINDING OF FACT

The medical evidence establishes that the veteran's left 
ankle disability is productive of no more than moderate 
impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a left ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the function loss with respect to all of these elements.  
In evaluation disabilities of the musculoskeletal system, it 
is necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated innervation, or other 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown,  
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at  
54. 

Analysis

The veteran seeks an initial evaluation in excess of 10 
percent for his left ankle disability.  He sustained a talus 
fracture in service, and now reports a history of pain and 
inability to run or lift and carry weight.  

As previously noted, by rating decision dated April 2005, the 
RO granted service connection for residuals of a left 
comminuted talus fracture and rated the disability as 10 
percent disabling, effective July 2, 2004 under Diagnostic 
Code (DC) 5271.  

Under DC 5271, limited motion of the ankle warrants a 10 
percent disability evaluation if moderate and a 20 percent 
evaluation if marked.  The Board observes that the words 
"moderate" and "marked" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the degree that 
its decisions are "equitable and just."  See 38 C.F.R.       
§ 4.6 (2008).  It should also be noted that use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2008).

Normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2008).

In this case, a review of the record reveals that since 
service connection has been in effect, the veteran's left 
ankle disability has not been productive of marked 
impairment.  Rather, the disability has been productive of no 
more than moderate impairment.

The service treatment records show that the veteran injured 
his left ankle during a training exercise in June 2004.  He 
was taken to the Womack Army Medical Center emergency room 
and diagnosed with a left ankle fracture.  He subsequently 
underwent a left talus repair.  In February 2005, the veteran 
was afforded a VA examination.  On history, the examiner 
noted that the veteran was currently active and using a cane 
at home twice a week because he cannot apply full weight.  
The veteran also reported receiving therapy twice a week.  X-
ray of the left ankle revealed a small heterotropic 
ossification and that the ankle mortise was relatively well 
maintained.  Upon examination, the left ankle was normal to 
palpation.  There was evidence of limited motion with plantar 
flexion.  There was no evidence of redness, heat, swelling, 
effusion, drainage, abnormal motion, instability or weakness.  
Active dorsiflexion was 20 degrees and active plantar flexion 
was 30 degrees.  The examiner noted that the range of motion 
of the left ankle was not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  The examiner 
diagnosed the veteran with a healed left talar fracture.

Subsequently, in March 2005 the veteran was evaluated by Dr. 
L., a private examiner.  Dr. L. noted that the veteran's gait 
was stable and the left ankle range of motion was within 
normal limits.  He further noted the skin outside the 
affected area appeared intact and the pain was localized to 
the fibula.  Dr. L. commented that the veteran was able to 
bear weight on the affected ankle and foot. 

Based on the foregoing, the Board finds that the veteran has 
no more than moderate limitation of motion of his ankle.  The 
medical findings discussed above do not show that the veteran 
has marked limitation of motion so as to warrant the 
assignment of a higher rating.  The Board is mindful of the 
veteran's limitations concerning running and carrying weight.  
The report from Dr. L. reflects that the veteran has pain 
after being on his feet all day.  However, he is able to 
perform his daily functions.  He has not reported any lost 
time from work because of his ankle condition and he is able 
to walk.  In light of these capabilities, the Board finds 
that a moderate rating is appropriate.  At no time since 
service connection has been in effect, has his limitation of 
motion been more than 50 percent of what is considered 
normal.  Therefore, an increase to a 20 percent evaluation is 
not warranted under DC 5271. 

The Board must also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).  The Board observes that 38 
C.F.R. § 4.40 does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

The Board acknowledges the veteran's contention that his left 
ankle injury has limited his ability to participate in many 
recreational activities.  However, such functional impairment 
is already contemplated in the currently assigned 10 percent 
rating, and the assignment of a higher rating is not 
supported by the competent, credible medical evidence.  The 
veteran's clinical findings do not show a loss of motion due 
to pain which would require an increased rating under DeLuca.  
In fact, in February 2005 the VA examiner specifically 
addressed the DeLuca concerns and found no pain upon 
dorsiflexion and plantar flexion.  The examiner further noted 
that the veteran's left ankle range of motion is not limited 
by fatigue, weakness, and lack of endurance.  Furthermore, 
Dr. L. found the veteran's left ankle range of motion to be 
within normal limits.  Thus, the evidence weighs against the 
veteran's claim in this regard.  See DeLuca, supra.

The Board has evaluated the veteran's left ankle disability 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 10 percent.  
Objective medical findings do not include ankylosis of the 
left ankle, ankylosis of the left subastragalar or tarsal 
joint, malunion of os calcis or astragalus, or astragalectomy 
of the left ankle.  Consequently, evaluation of the veteran's 
left ankle disability under Diagnostic Codes 5270, 5272, 5273 
or 5274, respectively, is not warranted.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for a left ankle disability, and that in such 
cases, the Board must consider whether staged ratings should 
be assigned based upon the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, there is no evidence 
that there have been changes in the veteran's medical status 
regarding the left ankle disability.  Therefore, his overall 
disability has not changed and a uniform rating is warranted.  

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  Ratings are to be based as far as practicable 
upon the average impairment of earning capacity; however, in 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation can be 
provided commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  A finding that the case represents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.

In this case, there is no objective evidence of record that 
the veteran has experienced marked interference with 
employability solely because of this left ankle disability.  
Nor is there any evidence that he has been frequently 
hospitalized for the treatment of this disorder.  The left 
ankle symptoms of pain and limitation of motion are normal 
manifestations of this disability and are contemplated in the 
rating schedule.  Therefore, the Board finds no exceptional 
circumstances that would warrant referral for consideration 
of an extraschedular evaluation.

In this case, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
an initial evaluation in excess of 10 percent for his 
service-connected residuals of a left talus fracture and the 
benefit-of-the-doubt rule is not for application.  See 38 
U.S.C.A.  § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in 
January 2005, before the original adjudication of the claim.  
The letter notified the veteran of what information and 
evidence must be submitted to substantiate a claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See also VCAA letter dated March 2006. 

As previously noted, this appeal arises from disagreement 
with the initial evaluation following the grant of service 
connection.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required, and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The veteran has been afforded appropriate notice under the 
VCAA and has been afforded ample opportunity to participate 
in the adjudication of his claim.  See generally Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for an increased rating, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  A VA 
examination was performed in 2005 in order to obtain medical 
evidence as to the nature and extent of the claimed 
disability.  The examination report is adequate for rating 
purposes.  The examiner reviewed the veteran's medical 
history and records and detailed pertinent examination 
results.  The RO also obtained a private medical report and 
treatment records as well.  There is no identified relevant 
evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left comminuted talus fracture is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


